                                        Case 3:19-cv-07918-WHA Document 62 Filed 05/11/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                 UNITED STATES DISTRICT COURT

                                   7
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   GERRIE DEKKER, et al.,
                                  11                  Plaintiffs,                          No. C 19-07918 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   VIVINT SOLAR, INC., et al.,                         ORDER DENYING DEFENDANTS’
                                                                                           MOTION TO STAY
                                  14                  Defendants.

                                  15

                                  16                                        INTRODUCTION

                                  17        In this unfair business practices suit, defendants move to stay proceedings pending appeal

                                  18   of an order denying in part a motion to compel arbitration. For the reasons herein, defendants’
                                  19   motion is DENIED.

                                  20                                          STATEMENT

                                  21        Defendants Vivint Solar, Inc., Vivint Solar Holdings, Inc., Vivint Solar Developer, LLC,

                                  22   and Vivint Solar Provider, LLC (all “Vivint”) install solar panels on customers’ roofs and then

                                  23   sell the energy produced back to the customers. Plaintiffs are California residents who

                                  24   contracted with Vivint and had solar panels installed on their homes. They have filed this

                                  25   putative class action, alleging violations of California’s Consumer Legal Remedies Act and

                                  26   Unfair Competition Law. Plaintiffs’ complaint alleges that Vivant employed aggressive door-
                                  27   to-door salespeople to unfairly push onerous contracts on unsuspecting consumers. The

                                  28
                                        Case 3:19-cv-07918-WHA Document 62 Filed 05/11/20 Page 2 of 4




                                   1   contracts in question required customers to purchase not just the solar power they actually used,

                                   2   but also all power generated by the solar panels (Compl., Dkt. No. 1 at ¶¶ 1–3, 6, 15–24).

                                   3         Juan Bautista, one of Vivant’s customers, also seeks relief under the California

                                   4   Translation Act for himself and similarly situated customers. Mr. Bautista speaks Spanish, not

                                   5   English. The salesperson who solicited Mr. Bautista’s business in Spanish nevertheless had him

                                   6   agree to a contract written in English. Vivant never provided Mr. Bautista with a Spanish

                                   7   translation of the agreement (id. at ¶¶ 124–130).

                                   8         After plaintiffs filed their complaint, Vivant moved to compel arbitration, pursuant to an

                                   9   arbitration provision in the contract. A March 24 order compelled English-speaking plaintiffs

                                  10   to arbitrate their claims but also held that the arbitration provision, written in English, did not

                                  11   bind Mr. Bautista. Vivant then appealed the order insofar as it concerned Mr. Bautista’s claims.

                                  12   They now move to stay proceedings on those claims pending the outcome of the appeal. This
Northern District of California
 United States District Court




                                  13   order follows full briefing (Dkt. Nos. 25 at 1–2; 47 at 9–10, 12; 48 at 1; 49 at 1–3).

                                  14                                              ANALYSIS

                                  15         Whether to issue a stay pending appeal from a denial of defendants’ motion to compel

                                  16   arbitration “is a proper subject for the exercise of discretion by the district court.” Britton v.

                                  17   Co.-op Banking Grp., 916 F.2d 1405, 1412 (9th Cir. 1990). As the party requesting a stay,

                                  18   Vivant “bears the burden of showing that the circumstances justify an exercise of that

                                  19   discretion.” This entails weighing four factors: (1) whether the stay applicant has made a strong

                                  20   showing that it is likely to succeed on the merits; (2) whether the applicant will be irreparably

                                  21   injured absent a stay; (3) whether issuance of the stay will substantially injure the other parties

                                  22   interested in the proceeding; and (4) where the public interest lies. Nken v. Holder, 556 U.S.

                                  23   418, 426 (2009). Our court of appeals has instructed that courts in the Ninth Circuit weigh

                                  24   these factors using a sliding scale approach, under which “a stronger showing of one element

                                  25   may offset a weaker showing of another.” Leiva-Perez v. Holder, 640 F.3d 962, 964 (9th Cir.

                                  26   2011).

                                  27         Turning to the first factor, Vivant need not demonstrate that success on the merits “is

                                  28   more likely than not.” Rather, it must show that it “has a substantial case for relief on the
                                                                                        2
                                        Case 3:19-cv-07918-WHA Document 62 Filed 05/11/20 Page 3 of 4




                                   1   merits” or “that serious legal questions are raised.” Id. at 967–68. Vivant’s motion to stay cites

                                   2   district court decisions that enforced arbitration agreements in purportedly analogous situations.

                                   3   It argues that these demonstrate a likelihood of success on appeal. But, Vivant affirmatively

                                   4   argued for the arbitration provision’s validity and enforceability in its motion to compel

                                   5   arbitration, and the March 24 order rejected this argument as applied to Mr. Bautista. At the

                                   6   same time, Vivant’s motion correctly stresses the absence of any federal court of appeals

                                   7   precedent directly addressing whether the arbitration provision is valid and enforceable as

                                   8   against Mr. Bautista. This presents a serious legal question (Dkt. Nos. 47 at 9–10; 49 at 5–6).

                                   9         There remains the issue of irreparable harm, however. Turning to the second and third

                                  10   factors, Vivant argues that absent a stay, it will face irreparable injury if the court of appeals

                                  11   reverses the March 24 order and compels arbitration. In this event, the motion argues that

                                  12   Vivant will have wasted “substantial time and resources” on “litigating this dispute during the
Northern District of California
 United States District Court




                                  13   appeal that can never be recovered” (Dkt. No. 49 at 7–8). This does not persuade. Any

                                  14   discovery that occurs in these proceedings could just as easily be used in arbitration, if the court

                                  15   of appeals remits plaintiff Bautista to arbitration. Moreover, the balance of hardships easily tips

                                  16   in favor of Mr. Bautista, not Vivant. Mr. Bautista joined this action because Vivant seeks to

                                  17   enforce a liquidated damages provision against him. Mr. Bautista has not paid Vivant the

                                  18   money it claims he owes, so Vivant considers him to have defaulted on a debt. Plaintiffs’

                                  19   opposition stresses that this debt burdens Mr. Bautista and will continue to do so for as long as

                                  20   this litigation drags on. A stay, they argue, would needlessly prolong Mr. Bautista’s financial

                                  21   “limbo,” further damaging his credit, as well as that of others similarly situated (Dkt. No. 56 at

                                  22   8). This order agrees that a stay risks far more harm to Mr. Bautista than the alternative does to

                                  23   Vivant.

                                  24         Turning to the fourth factor, Vivant argues that the public interest would be served by a

                                  25   stay because of the “strong federal policy favoring arbitration.” Their motion contends that a

                                  26   stay would save “time and energy” in the event that the court of appeals reverses (Dkt. No. 49 at

                                  27   9). These arguments beg the question. They presume the validity and enforceability of the

                                  28   arbitration provision in Mr. Bautista’s contract, but the March 24 order already held that
                                                                                        3
                                        Case 3:19-cv-07918-WHA Document 62 Filed 05/11/20 Page 4 of 4




                                   1   provision defective as against Mr. Bautista (Dkt. No. 47 at 9–10). There is also at stake the

                                   2   countervailing public policy of access to our federal courts and speedy, efficient, and just relief.

                                   3        Weighing the four factors, Vivant has not met its burden of demonstrating that a stay “is a

                                   4   proper subject for the exercise of discretion by the district court.” Britton, 916 F.2d at 1412.

                                   5                                           CONCLUSION

                                   6        For the foregoing reasons, Vivint’s motion to stay proceedings pending appeal is DENIED.

                                   7        IT IS SO ORDERED.

                                   8

                                   9   Dated: May 11, 2020.

                                  10

                                  11
                                                                                               WILLIAM ALSUP
                                  12                                                           UNITED STATES DISTRICT JUDGE
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        4
